Citation Nr: 0603942	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1947 to November 
1949 and December 1949 to February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's service-connected residuals of 
hemorrhoidectomy are manifested by internal hemorrhoids with 
bleeding, decreased rectal tone, and constant slight or 
occasional moderate fecal leakage necessitating the wearing 
of a pad. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of hemorrhoidectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).

2.  The criteria for a separate rating of 10 percent for 
residuals of hemorrhoidectomy on the basis of impairment of 
sphincter control have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for residuals of hemorrhoidectomy.  
In this context, the Board notes that a substantially 
complete application was received in July 2002.  In August 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
August 2002 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
have been obtained.  VA examinations were provided in August 
2002, February 2003, and November 2003.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Laws and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is currently rated under Diagnostic Code (DC) 
7336 for his residuals of hemorrhoidectomy.  A rating of 20 
percent under DC 7336 requires persistent bleeding with 
either secondary anemia or fissures.  A 20 percent rating is 
the maximum rating available under this diagnostic code; 
consequently, the veteran is not entitled to an increased 
rating under DC 7336.  

The Board has also considered whether the veteran is entitled 
to an increased rating, or a separate rating under any 
additional diagnostic codes.  VA examinations from August 
2002, February 2003, and November 2003 all diagnose the 
veteran with decreased rectal tone with fecal spillage 
secondary to hemorrhoidectomy.  Consequently, the Board finds 
that the veteran can be additionally rated under DC 7332, 
which provides criteria to rate the impairment of sphincter 
control.  Granting a separate evaluation under DC 7332 does 
not violate the law against pyramiding because the two rating 
codes evaluate distinct manifestations.  See 38 C.F.R. § 4.14 
(2005).  

DC 7332 provides that a noncompensable evaluation is 
warranted for healed or slight impairment of the rectal and 
anal sphincter without leakage.  A 10 percent rating requires 
constant slight leakage or occasional moderate leakage.  A 30 
percent rating is appropriate if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad.  A 60 percent rating is appropriate if 
the impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is appropriate if there is a complete loss of sphincter 
control.

The November 2003 estimated the veteran's rectal tone at 2/5.  
The record notes that the veteran was wearing pads.  The 
veteran reported that the frequency with which he must change 
the pads varied from day to day, with some days requiring a 
change of pads up to five times.  The veteran gave a history 
of only failing to control his bowel movements when he has 
diarrhea.  

The history provided by the veteran in the November 2003 VA 
examination is consistent with the histories he provided 
during both his August 2002 and February 2003 VA examinations 
and his October 2003 RO hearing.  The February 2003 VA 
examination noted that the veteran did not use a pad at that 
time, and the examiner noted that the veteran had sufficient 
spillage to require a pad.  The record notes the examiner 
recommended that the veteran begin using pads.  

In his October 2003 RO hearing, the veteran testified that he 
wore pads, going through an average of five to six pads a 
day.  He testified that a pad is more necessary when he is 
away from home.  He testified that he had recently started 
"hardly eating much," which decreased the frequency of the 
leakages.  The veteran testified that he was able to attend 
the hearing without a pad for that reason.  

Based on the foregoing evidence, the Board finds that a 
rating of 10 percent is warranted under DC 7332.  The 
evidence of record indicates that the veteran has constant 
slight or occasional moderate leakage necessitating that he 
wear a pad.  

The evidence of record does not more nearly approximate the 
criteria for a rating in excess of 10 percent, however.  As 
noted above, a 30 percent rating under DC 7332 requires 
occasional involuntary bowel movements.  These are 
essentially denied.  As noted above, the veteran is able to 
decrease the occurrence of his leakages.  He is also able to 
subsist without wearing a pad, as is shown by his pad-less 
appearance at the October 2003 RO hearing.  The Board also 
notes that the November 2003 VA examination record reports 
that the veteran stated that he can control his bowel 
movements.  Records from January 2004 also indicate that the 
veteran gave a normal bowel history; he denied having an 
incontinent bowel.  Based on the foregoing, the Board finds 
that the evidence does not support a rating in excess of 
10 percent under DC 7332.

The veteran is not entitled to additional ratings under DC 
7333 or DC 7334 because there is no diagnosis of either 
stricture of the rectum and anus or prolapse of the rectum.  
Nor does the evidence reveal that the veteran's service-
connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).


ORDER

A separate rating of 10 percent for impairment of sphincter 
control (residual of hemorrhoidectomy) is granted under DC 
7332, subject to controlling regulations governing the 
payment of monetary benefits.

A rating in excess of 20 percent for residuals of 
hemorrhoidectomy under DC 7336 is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


